Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     23-MAY-2019
                                                     10:19 AM



                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          In re: Application for the Reinstatement of

                       STEVEN T. BRITTAIN


                       ORIGINAL PROCEEDING

                 (Prior Supreme Court No. 28951;
   prior ODC Case Nos. 07-148-8608, 07-062-8522, 07-006-8466)

            ORDER GRANTING PETITION FOR REINSTATEMENT
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
     and Intermediate Court of Appeals Associate Judge Chan,
                in place of McKenna, J., recused)

          Upon consideration of the Report, Findings, and

Recommendation for the Reinstatement of Petitioner Steven T.

Brittain to the practice of law, submitted on May 15, 2019 by the

Disciplinary Board of the Supreme Court of the State of Hawai#i,

and the record in this matter,

          IT IS HEREBY ORDERED that Steven T. Brittain’s petition

for reinstatement is granted.

          IT IS FURTHER ORDERED, pursuant to Rule 2.17(b) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), that

Steven T. Brittain is reinstated to the practice of law in this
jurisdiction.    This order is effective upon filing, subject to

the conditions of RSCH Rule 17(d) concerning proper registration

with the Hawai#i State Bar Association and the payment of

required dues.

          IT IS FINALLY ORDERED that, pursuant to RSCH Rule

2.17(d), Petitioner Brittain shall bear the costs of the

reinstatement proceedings, upon the timely submission of a

verified bill of costs, within 60 days of the date of entry of

this order.

          DATED: Honolulu, Hawai#i, May 23, 2019.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson

                                      /s/ Derrick H.M. Chan




                                  2